—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered May 20, 1997, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, inter alla, that State Troopers unlawfully stopped his car, and that everything which resulted from the improper stop (i.e., the arrest, the search, and the seizure of the controlled substance) should therefore be sup*598pressed. However, by pleading guilty before the conclusion of the suppression hearing, the defendant forfeited his right to appellate review of these issues (see, People v Fernandez, 67 NY2d 686; People v Flakes, 240 AD2d 428; People v Ramos, 232 AD2d 433; People v Britton, 208 AD2d 761).
The defendant’s waiver of his right to appeal precludes review of his contention that he was denied the effective assistance of counsel except to the extent that this affected the voluntariness of his plea (see, People v Wood, 207 AD2d 1001; People v Ellett, 245 AD2d 952; People v Conyers, 227 AD2d 793; see also, People v Hidalgo, 91 NY2d 733). We find that the plea was knowingly, voluntarily, and intelligently made (see, People v Seaberg, 74 NY2d 1; People v Harris, 61 NY2d 9).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.